Citation Nr: 1439631	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  08-25 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In a July 2008 rating decision, the effective date of this grant was favorably revised to May 31, 2006.

In August 2012 this matter was last before the Board at which time it was remanded for further development.

The Veteran provided testimony during a videoconference hearing before a Veterans Law Judge in May 2010.  A transcript is of record and has been reviewed.

The Veteran was informed in a May 2012 letter that the Veterans Law Judge who conducted the Board hearing was no longer employed by the Board.  The letter advised that should he want a new hearing, he must respond to that effect within 30 days.  To this date, the Veteran has not requested a new hearing.  Therefore, as the letter stated, the Board must assume that the Veteran does not want a new hearing and will proceed with the appeal.

In a July 2009 rating decision, the RO denied entitlement to a total disability evaluation based upon individual unemployability (TDIU).  A claim for TDIU is considered part and parcel of an increased rating claim, when such a claim is raised by the record. See Rice v. Shinseki, App. 447 (2009).  Here, the issue of entitlement to a TDIU has been separately addressed and has not been appealed.  Moreover, the issue of entitlement to TDIU as a result of diabetes mellitus has not thereafter been raised either by the Veteran or the evidence of record.  As such, the issue is not before the Board.  Rice v. Shinseki, 22 Vet. App. at 454 (noting in a footnote that ratings and TDIU claims may be separately adjudicated).

The issue of entitlement to service connection for an eye disability, to include diabetic retinopathy, secondary to type II diabetes mellitus, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

At no time during the applicable period has the competent and probative evidence demonstrated that the Veteran's type II diabetes mellitus has manifested by regulation of activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a case such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id.; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Veteran has not alleged any prejudice; thus, that burden has not been met in this case.

Nevertheless, the Board notes that VA has fully complied with the notice provisions of 38 U.S.C.A. § 5103(a).  The RO provided the appellant pre-adjudication notice by a letter dated in June 2007.  

VA has obtained the Veteran's service treatment records and VA medical records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the severity of his type II diabetes mellitus, and afforded the Veteran the opportunity to testify before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints, symptoms and history.  They adequately address the current severity of his disability. Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

With respect to the aforementioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing and suggested the submission of evidence that would assist the Veteran.  Following the hearing, the case was remanded in order to obtain additional VA treatment records and to afford the Veteran a VA examination.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of "  Id.

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The Veteran's diabetes mellitus type II is currently evaluated as 20 percent disabling under Diagnostic Code 7913.  38 C.F.R. §  4.119, Diagnostic Code 7913 (2013).  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  "Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

The Veteran claims that his service-connected type II diabetes mellitus (DM) has manifested by "regulation of activities."  As outlined above, in each case, in order to substantiate an evaluation in excess of 20 percent, the evidence must indicate to a preponderance that the Veteran's DM has manifested by "regulation of activities," i.e. avoidance of strenuous activity.  Medical evidence of such avoidance must be demonstrated.  Camacho, supra.  

In opening, the Board notes that evaluations are in effect for several complications of the Veteran's service-connected DM, including hypertension, peripheral neuropathy of the lower extremities and erectile dysfunction (special monthly compensation).  These issues are not, however, on appeal before the Board.

The Board is also herein above referring the issue of entitlement to a separate service-connected evaluation for an eye disability, to include diabetic retinopathy.  Diagnostic code 7913 notes that compensable complication are to be rated separately, unless used to establish a 100 percent schedular rating under that diagnostic code.  38 C.F.R. §  4.119, Diagnostic Code 7913, Note (1).  

The Board has considered whether the evaluation of the Veteran's DM under the schedular criteria is inextricably intertwined with the referred claim for service connection of an eye disability.  See Harris v. Derwinski, 1 Vet. App. 180. 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  However, notwithstanding any compensable or non-compensable diabetic complications, in order to utilize any complications as a factor for the assignment of a 100 percent evaluation, it must be shown in each case that "regulation of activities," is demonstrated by medical evidence, in addition to the other schedular criteria for the evaluation of diabetes mellitus.  Thus, the Veteran's DM can be evaluated without any effect caused by the evaluation of any separate complications, and those complications are properly separately evaluated.  

In May 2007, the Veteran filed his claim.  Along with his claim, he submitted private medical records, documenting treatment for diabetes mellitus.  The records document that the Veteran's insulin-dependent DM was treated with oral agents and insulin. 

In September 2007, the Veteran was afforded a VA examination.  Examination noted ho history of ketoacidosis or hypoglycemia.  He visited his doctor 4 times per year for diabetes.  His diabetes was treated with insulin, as well as an oral agent.  The Veteran reported no limitation due to the condition.  The examiner diagnosed DM type II, treated with oral medication and insulin.  The examiner specifically found that DM did not cause any restriction of activities.  

In February 2008, the Veteran disagreed with the RO's aforementioned assignment of a 20 percent evaluation.  In his Notice of Disagreement (NOD), the Veteran related that his DM type II was controlled by insulin, diet and "exercise control."  He explained that his doctor telling him to exercise qualified as controlling his activities, implying that this equated to "regulation of activity," as contemplated by the regulation. 

Of record is an April 2008 letter from L.K., M.D.  In the letter, Dr. K. relates that the Veteran had been prescribed weight loss and exercise for the treatment of DM, inter alia.  

In an August 2008 statement, the Veteran reiterated that the prescription of exercise to treat DM substantiated a finding of regulation of activity.  He asserted that the regulation did not state that activities had to be "restricted," but rather "just regulated."  

In May 2010, the Veteran testified before the Board.  At the hearing, the Veteran contended that the prescription of exercise, i.e. physical activity, equated to regulation of activity.  He also noted that he was on insulin and a restricted diet.  

In October 2010, the Veteran was afforded another VA examination.  Examination noted no episodes of hypoglycemia reactions or ketoacidosis.  The Veteran had been instructed to follow a restricted or special diet, but was not restricted in his ability to perform strenuous activities by DM.  The examiner explained that the Veteran's activities were not restricted by DM, although the Veteran did have age/obesity/general reconditioning limitations.  The examiner noted that the Veteran had been prescribed exercise as part of a treatment plan.  The examination report notes treatment with insulin and oral agents.

In order to substantiate an evaluation in excess of 20 percent the evidence must competently establish that the Veteran has been directed to regulate his activities.  Regulation of activities is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho, at 363-364.  Moreover, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the criteria listed in the 40 percent or higher ratings must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  An evaluation in excess of 20 percent under Diagnostic Code 7913 thus requires medical evidence that occupational and recreational activities have been restricted.  Camacho, 21 Vet. App. at 363-364.

The Veteran's claim for an increased rating for his type II diabetes mellitus must be denied because neither his contentions nor the evidence reflects that there has been regulation of activities as defined in Diagnostic Code 7913.  As outlined above, at no time has regulation of activity, either occupationally or recreationally, been advised by a medical professional.  Although the Veteran has argued that his being prescribed exercise, i.e. to increase physical activity, justifies a higher evaluation, such evidence does not show restriction of activity.  Id. at 363-366.  Repeated VA examination has found no regulation or restriction of activity, and the regulation clearly requires  that medical evidence show the restriction, i.e. limitation of activity, despite the Veteran's assertions to the contrary.  Accordingly, because the evidence has never indicated or shown regulation of activity, the claim must be denied.  Fenderson, supra.

The Board has also considered extraschedular referral of the matter.  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation is inadequate.  The Board finds that a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The criteria specifically provide for evaluation of this disability based upon diabetes mellitus requiring insulin or an oral hypoglycemic agent with regulation of diet and higher evaluations remain available.  Accordingly, the criteria reasonably describe the severity of the Veteran's service-connected disability.  Moreover, to the extent that the Veteran has reported that he experiences dizziness, the examiner in October 2010 listed that as a symptom under cardiac history along with hypertension.  Accordingly that symptom has not been attributed to diabetes mellitus.  

There is nothing in the record to indicate that the service-connected diabetes mellitus presents an unusual disability picture so as to warrant consideration of an extraschedular evaluation.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran is separately service connected for complications of diabetes mellitus, including hypertension, peripheral neuropathy of the lower extremities and erectile dysfunction and the Board has referred to the AOJ the issue pertaining to whether the Veteran has eye complications associated with diabetes mellitus.  He is also service-connected for hearing loss and tinnitus.  The Veteran has not raised any assertions nor is there any evidence that suggests that he has symptoms outside of the rating criteria.  Accordingly, referral for extraschedular consideration is not warranted. 

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to on in initial evaluation in excess of 20 percent for type II diabetes mellitus is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


